DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/20/2021.  Claims 1-3, 5-10, and 12-22 are still pending in the application.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "extracting a first set of data indicative of a signal strength of the first wireless access point and a network congestion of the first wireless access point, wherein the first set of data includes a channel utilization of the first wireless access point, and wherein the channel utilization of the first wireless access point comprises a percentage of time that the first wireless access point sensed that a communication medium provided by the first wireless access point was busy; computing a first performance metric of the first wireless access point based on the first set of data; extracting a second set of data indicative of a signal strength of the second wireless access point and a network congestion of the second wireless access point, wherein the second set of data includes a channel utilization of the second wireless access point, and wherein the channel utilization of the second wireless access point comprises a percentage of time that the second wireless access point sensed that a communication medium provided by the second wireless access point was busy; computing a second performance metric of the second wireless access point based on the second set of data; determining that the first performance metric is greater than the second performance metric; and initiating a connection to the first wireless access point in response to the determining,” structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salkintzis et al. (US 9,749,932).
Kim et al. (US 2017/0163513).
Persson et al. (US 2016/0277974).
Su et al. (US 2009/0135794).
Du et al. (US 2008/0102852).
Lee et al. (US 2004/0039817).
Laselva et al. (WO 2014/184347).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        September 9, 2021